 



Exhibit 10.31

SECOND AMENDMENT TO LEASE AGREEMENT

     THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of
this 1st day of March, 2004, by and between Santa Maria Industrial Partners,
L.P. (“Landlord”), represented herein by Raymond E. Flores, Jr., its legal
representative, and Portola Packaging Inc., Mexico, S.A. de C.V. (“Tenant”),
represented herein by Mr. Ernesto Green, its legal representative.

RECITALS

     A. Landlord and Tenant have entered into a certain Lease Agreement dated as
of November 6, 2000, as amended by a certain First Amendment to Lease Agreement
dated as of May 9, 2002 (collectively, the “Lease”) with respect to premises at
Guadalajara Technology Park, Zapopan, Jalisco, Mexico (the “Premises”).

     B. Landlord’s legal representative has the authority to represent Landlord
in connection with this Amendment and the Lease pursuant to the power of
attorney or other documents attached hereto as Exhibit A. Tenant’s legal
representative has the authority to represent Tenant in connection with this
Amendment and the Lease pursuant to the power of attorney or other documents
included in Exhibit B, and Guarantor has the necessary power and authority to
execute and deliver this Amendment.

     C. The parties desire to modify the Lease in certain respects as
hereinafter provided.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

     1. Terms. All capitalized terms used herein which are not otherwise defined
shall have the respective meanings set forth in the Lease.

     2. Expansion of Building. The parties have agreed that Landlord will
construct a 20,000 square foot expansion of the Building (the “Expansion”) upon
that parcel of land identified on Exhibit C attached hereto which is contiguous
to the Land and contains approximately 2,933 square meters (the “Expansion
Land”) and that the Expansion and Expansion Land will become part of the
Premises, all as provided in this Amendment. The Expansion Land is the same
parcel as the “Expansion Land” described in Section 17 of the Lease. Therefore,
Section 17 of the Lease (which refers to the Expansion Land) is hereby deleted
in its entirety and the words “Intentionally Omitted” substituted therefor.

1



--------------------------------------------------------------------------------



 



     3. Landlord’s Work Relating to Expansion.

     A. Attached hereto as Exhibit D are final plans and specifications
(collectively, the “Final Expansion Drawings and Specifications”) for the
construction of the Expansion, which Final Expansion Drawings and Specifications
Landlord and Tenant have approved.

     B. Changes to the Final Expansion Drawings and Specifications shall only be
made by written change orders in the form of Exhibit G to the Lease signed by
Landlord and Tenant. In the event Tenant wishes to make changes to the Final
Expansion Drawings and Specifications, Tenant shall submit a written request to
Landlord stating with specificity the requested modifications. Tenant will pay
for any increases in Landlord’s costs of construction as well as any additional
costs incurred in revising the Final Expansion Drawings and Specifications on
account of such requested modification. Landlord will provide to Tenant a good
faith estimate of any such additional costs and, after receiving such estimate,
Tenant shall have the right to decline to proceed with such modifications by
notice given within 3 days after receipt of such estimate (with Tenant obligated
to pay, within 5 business days after receipt of an invoice, the reasonable costs
incurred by or on behalf of Landlord in preparing such estimate). Any delays in
the work attributable to such modification will not extend the Expansion
Commencement Date, unless the parties expressly agree otherwise in the
applicable change order.

     C. Landlord shall construct or cause the construction of the improvements
comprising the Expansion in accordance with the Final Expansion Drawings and
Specifications and is targeting Substantial Completion of such improvements by
September 1, 2004 ( the date of Substantial Completion of the Expansion, the
“Expansion Commencement Date”). Base Rent will be increased (as provided below)
to reflect inclusion of the Expansion into the Premises as of the Expansion
Commencement Date. The Expansion Commencement Date will be subject to extension,
on a day to day basis, (i) by the period of any delays in the work attributable
to a change order, (ii) by the period of any delays attributable to Tenant, or
(iii) by any delay in the execution of this Amendment beyond April 9, 2004.
Notwithstanding the foregoing, the obligation to pay increased Base Rent will
not be delayed on account of any delay in the Expansion Commencement Date
attributable to any act or omission of Tenant or any agent, contractor or
representative of Tenant.

     D. Landlord shall notify Tenant of the anticipated date of Substantial
Completion of the Expansion and the scheduled date on which Tenant shall meet
with Landlord to inspect the work by notice given at least five (5) days prior
to the date of Substantial Completion stated therein. During such inspection,
Landlord and Tenant will agree upon any incomplete items, and, within five (5)
days after Tenant’s inspection of the work, Tenant shall submit to Landlord a
punch-list of those incomplete items. Landlord shall complete such punch-list
items within thirty (30) days after receipt of the punch list. Tenant’s
possession of the Expansion shall be conclusive as to Tenant's acceptance of the
Expansion as of the Expansion Commencement Date and acknowledgement that the
Expansion is in the condition required by the Final Expansion Drawings and
Specifications, except as to incomplete items as set forth on the punch list.

     4. Definitions. The following definitions as set forth in Section 1 of the
Lease are deleted as of the applicable dates set forth below and the following
substituted therefor:

2



--------------------------------------------------------------------------------



 



From and after the date hereof:

“Landlord’s Notice Address” shall mean Calz. del Valle Ote. No. 110, Piso 2, San
Pedro Garza Garcia, Nuevo Leon, Mexico, C.P. 66220 with a copy to (i) 518
Seventeenth Street, Suite 1700, Denver Colorado 80202, U.S.A., (ii) Reynolds
Law, P.C., 34 S. Broadway, White Plains, NY 10601, U.S.A., and (iii) Ira Chaplik
— General Counsel, Equity International Properties, Ltd., 2 North Riverside
Plaza, Suite 700, Chicago, Illinois 60606, U.S.A.

“Land” shall mean that certain real property on which the Building is situated,
located in the City of Zapopan and State of Jalisco, a description of which is
attached hereto as Exhibit A and which includes, without limitation, the
Expansion Land.

From and after the Expansion Commencement Date:

“Base Rent” shall mean the base rent payable by Tenant during the remainder of
the Term, subject to escalation as provided in Section 3B, as follows (amounts
set forth below are in currency of the United States of America):

                      PAYMENTS     DATES   ANNUAL   MONTHLY   MONTHLY/PSF
 
           
Expansion Commencement Date through
Expiration Date
  US$512,775.56   US$42,731.30   US$0.5341

“Building” shall mean that certain building and other improvements having a
street address of Paseo del Pacifico #471, Guadalajara Technology Park, and
containing approximately 80,000 square feet.

“Expiration Date” shall mean the last day of the calendar month in which the ten
(10) year anniversary of the Expansion Commencement Date occurs.

“Term” shall mean the period commencing on the Commencement Date and ending on
the Expiration Date, being approximately ten (10) years from the Expansion
Commencement Date.

     5. Base Rent Escalation. The revised Base Rent figure set forth in
Paragraph 4 above incorporates cumulative CPI Charges from the Commencement Date
through the anticipated Expansion Commencement Date of September 1, 2004 (in the
event the Expansion Commencement Date is different, the parties will reflect the
revised Base Rent amount in a letter agreement or Lease amendment). As a result,
the parties agree to reset CPI Charges and the calculation thereof as of the
Expansion Commencement Date. Specifically, as of the Expansion Commencement
Date, Section 3(B) of the Lease is hereby modified by deleting the words
“Commencement Date” each time they appear and substituting therefor the words
“Expansion Commencement Date.”

3



--------------------------------------------------------------------------------



 



     6. Events of Default. Section 15 of the Lease is hereby deleted in its
entirety and the following substituted therefor:

     15. Events of Default.

   
(A) Tenant Default. In addition to any other event specified in this Lease as an
event of default, the occurrence of any one or more of the following events
during the Term shall constitute an event of default hereunder by Tenant (each,
an “Event of Default”): (1) Tenant fails to pay any sum when due hereunder and
such failure is not remedied within five (5) days after written notice thereof
from Landlord to Tenant; or (2) Tenant fails to perform any of the other
covenants, terms or conditions of this Lease to be performed by Tenant (other
than any monetary default), and, unless expressly provided elsewhere in this
Lease, such default shall continue for fifteen (15) days after written notice
thereof from Landlord to Tenant, or, in the case of a default which cannot with
due diligence be cured within fifteen (15) days, Tenant fails to commence such
cure promptly within such fifteen (15) day period and thereafter diligently
prosecute such cure to completion; or (3) Tenant or Guarantor files a voluntary
petition in bankruptcy or becomes insolvent within the meaning of any applicable
bankruptcy code (the “Code”), or a petition is filed against Tenant or Guarantor
under the Code and is not dismissed with prejudice within sixty (60) days after
filing, or Tenant files any petition or answer seeking reorganization or similar
relief under any bankruptcy or other applicable law, or seeks or consents to the
appointment of a receiver or other custodian for any substantial part of
Tenant’s properties or any part of the Premises; or (4) Guarantor shall default
beyond any applicable notice and/or grace period under the Guaranty; or (5) the
Premises shall be effectively abandoned by Tenant for a period of ten (10) days;
or (6) a lien or claim is filed against the Premises arising out of any work
performed by or on behalf of Tenant and Tenant fails to discharge such lien or
remedy such claim within thirty (30) days after the filing thereof.
   
(B) Landlord Default. In the event Landlord shall fail to perform any covenant
required to by performed by Landlord under the terms and provisions of this
Lease and such failure shall continue unremedied or uncorrected for a period of
thirty (30) days after notice to Landlord (which notice shall be simultaneously
delivered to any mortgagee of which Tenant has been given notice), or, in the
case of a default which cannot with due diligence be cured within 30 days,
Landlord fails to commence such cure promptly within such 30 days period and
thereafter diligently prosecute such cure to completion, Tenant may pursue any
remedies available to Tenant as hereinafter provided, but only after Landlord’s
mortgagee, if any, shall have been given an additional reasonable period of time
to cure such breach.
   
(C) Remedies. Upon the occurrence of an Event of Default or, after the passage
of any applicable grace or cure period, a Landlord default, the non-defaulting
party shall have the right to pursue any remedies available to it under Laws
including, without limitation, the right of specific performance or payment of
damages to the extent permitted by Laws. In addition, the non-defaulting party
shall have the right to rescind this Lease upon thirty (30) days’ prior notice
without the necessity of judicial intervention, the parties specifying that such
agreement is a commissary pact (“Pacto Comisorio Expreso”) pursuant to Laws and
applicable case law. In such case and notwithstanding any such rescission, the
party
 

4



--------------------------------------------------------------------------------



 



   
terminating this Agreement shall retain and does not waive its rights to pursue
any and all claims it may have against the defaulting party on account of such
default.
 

     7. Arbitration. Section 25 of the Lease is hereby deleted in its entirety
and the following substituted therefor:

   
25.  ARBITRATION. Except for disputes, controversies or claims relating
specifically to (i) the Drawings and Specifications or the performance of
Landlord’s work as provided above, (ii) the repair and maintenance of the
Premises, or (iii) any Alterations (collectively, the “Arbitral Claims”), any
dispute, controversy or claim arising out of or related to this Lease or a
breach hereof, shall be resolved under the jurisdiction of the competent courts
in the area where the Premises is located to which the parties hereby expressly
agree to submit, waiving any other jurisdiction which might be applicable by
reason of their present or future domiciles or otherwise.
   
All Arbitral Claims shall be resolved by arbitration in the event that the
parties, despite their good faith efforts, are not able to resolve any such
dispute within 60 days after it arises. The arbitration shall be in accordance
with the procedural rules of the American Arbitration Association. There shall
be one (1) arbitrator selected by the parties who shall be experienced in law
and knowledgeable in the area of commercial real estate, and if the parties are
not able to select an arbitrator within 30 days after a notice of arbitration is
filed, the American Arbitration Association shall appoint an arbitrator from a
panel of experienced arbitrators meeting the criteria set forth above and
accredited by the American Arbitration Association. The arbitration, including
the rendering of the award, shall take place in New York, New York, United
States of America. The language to be used in the arbitration shall be English,
except that the arbitral award shall be issued in both English and Spanish. The
arbitral award shall be valid and binding and judgment upon the award of
arbitrators may be entered and enforced through any competent court in the area
where the Premises is located.
 

     8. Amendment of Guaranty. The Guaranty is hereby amended by substituting
the amount “US$808,600” for “$595,000” in the two places such amount appears in
the first paragraph of the Guaranty.

     9. No Other Modification. Except as modified by this Amendment, the Lease
and all covenants, agreements, terms and conditions thereof (including, without
limitation, provisions relating to the authority shall remain in full force and
effect and are hereby in all respects ratified and confirmed.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year first above written.

                  LANDLORD:         Santa Maria Industrial Partners, L.P.      
                By:                

--------------------------------------------------------------------------------

        TENANT:         Portola Packaging Inc., Mexico, S.A. de C.V.            
          By:   [illegible]            

--------------------------------------------------------------------------------

        Agreed and Acknowledged:         GUARANTOR:         Portola Packaging,
Inc.                       By:   [illegible]            

--------------------------------------------------------------------------------

   



      Exhibits A.   Landlord’s Power of Attorney   B.   Tenant’s Power of
Attorney   C.   Description of Additional Land   D.   Final Expansion Drawings
and Specifications  

6